 1   THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                )   Case No.: 2:18-cr-00141-MCE
11   UNITED STATES OF AMERICA,                  )
                                                )
12                Plaintiff,                    )   STIPULATION AND ORDER TO
                                                )   EXCLUDE TIME
13        vs.                                   )
     BRIAN FORMICONI,                           )   Date:    January 30, 2020
14                                              )   Time:    10:00 a.m.
                  Defendant                     )   Judge:   Hon. Morrison C. England, Jr.
15                                              )
16
                                         STIPULATION
17
           1.     By the Court’s own motion, this matter was continued to January 30, 2020.
18
           2.     By this stipulation, the parties move to exclude time under the Speedy Trial
19
20   Act, and under Local Code T4 time between December 11, 2019, and January 30, 2020.

21         3.     The parties agree and stipulate, and request that the Court find the

22   following:
23                a)     Both parties are investigating facts that may materially affect
24         sentencing.
25                b)     On December 3, 2019, this Court vacated and continued the status
26         conference previously set for December 11, 2019 to January 30, 2020.
27                c)     Counsel for defendant believes that failure to grant the above-
28         requested continuance would deny counsel the reasonable time necessary for



                           STIPULATION AND ORDER                     -1-
 1         effective preparation, taking into account the exercise of due diligence.
 2                d)     Counsel for defendant is currently scheduled for a jury trial in
 3         January of 2020 and consents to the continuance and requests the time exclusion
 4         in order to maintain continuity of counsel.
 5                e)     The government does not object to the continuance.
 6
                  f)     Based on the above-stated findings, the ends of justice served by
 7
           continuing the case as requested outweigh the interest of the public and the
 8
           defendant in a trial within the original date prescribed by the Speedy Trial Act.
 9
                  g)     For the purpose of computing time under the Speedy Trial Act, 18
10
           U.S.C. § 3161, et seq., within which trial must commence, the time period of
11
           December 11, 2019 to January 30, 2020, inclusive, is deemed excludable pursuant
12
           to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a
13
           continuance granted by the Court at defendants’ request on the basis of the Court’s
14
15         finding that the ends of justice served by taking such action outweigh the best

16         interest of the public and the defendant in a speedy trial.

17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25
     ///
26
     ///
27
     ///
28
     ///


                           STIPULATION AND ORDER                         -2-
 1          4.     Nothing in this stipulation and order shall preclude a finding that other
 2   provisions of the Speedy Trial Act dictate that additional time periods are excludable
 3   from the period within which a trial must commence.
 4
 5   IT IS SO STIPULATED.
 6
     DATE: December 4, 2019
 7                                                    /s/ Thomas A. Johnson
 8                                                    THOMAS A. JOHNSON
                                                      Attorney for Brian Formiconi
 9   DATED: December 4, 2019
10                                                    /s/ Roger Yang
11                                                    ROGER YANG
                                                      Assistant U.S. Attorney
12
13                                            ORDER
14          IT IS SO ORDERED.
15   Dated: December 11, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28



                           STIPULATION AND ORDER                      -3-
